Decision.—Judgment affirmed, unanimous.
Note.—It was held, by the supreme court, (Cowen, J., delivering the opinion,) that the master’s sale passed the title presently; and the objection that the suit was prematurely brought could not avail. Besides, all question upon that matter was removed by the doctrine of relation. The confirmation of the sale related to the date of the deed; thus overreaching the claim of a mere intruder into the premises.
As to the rights of the defendant, held, that Schermerhorn (under whom he claimed to hold by contract) and all other proper parties having been brought into court, and the defendant being a mere naked possessor, although in before the bill was filed, had taken no title by which he stood connected in any way with the mortgagor or those claiming under him; no right of his was overreached, because he had none.
Held, that had the sale been made under a power contained in the mortgage, *247the auction must have been in the counties respectively where the lands lay. But the provision in the charter did not take away the jurisdiction of the court of chancery. Even if the provision be regarded as mandatory and restrictive upon the court, it was but directory; and the most, that could have been done by way of impeaching the decree wras to appeal. The proceeding could not be inquired into collaterally. The decree binds till it is reversed. The charter might be satisfied by confining it to a summary foreclosure, by advertisement.
The master governed himself by the location appearing on the face of the decree, in which he was right. The defendants in the chancery suit were the onty persons who could complain. And they were then precluded. A mere stranger could not raise the question collaterally.
Judge Cowen said the case might be stated in this way : “ The decree misjudges on a material fact, the location of the land; and a stranger claims to contradict it by a special verdict.”

Jfot reported in this court.